Citation Nr: 1600695	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in September 2009, the RO requested the Veteran's treatment records from Dr. P.L. at the Baton Rouge Vet Center.  In September 2009, Dr. P.L. wrote a letter detailing the Veteran's history and mental health diagnosis.  He did not provide any treatment records.  

Second, the Veteran testified that he received inpatient care at a Biloxi, Mississippi facility in 2013.  See Board Hearing Transcript, p. 22.  There are notations in the Veteran's VA treatment records at the New Orleans outpatient facility that the Veteran was to be referred to an inpatient facility, but no records from the actual inpatient facility.  On remand, efforts should be made to obtain these records.  

Third, the Veteran submitted a letter from the Social Security Administration (SSA) which stated that he started receiving disability benefits in December 2007.  However, the information and records that the SSA relied upon in its determination are not of record and should be obtained as they may be pertinent to the matters on appeal.  See Hayes v. Brown, 9 Vet. App. 67 (1996)(VA's duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination).  

Fourth, the Veteran testified that he witnessed one of his fellow sailors being sucked up into a jet engine while they were ascending to the deck level.  See Board Hearing Transcript, pp. 7-10.  The Veteran testified that the incident occurred between September 1974 and February 1975.  The RO previously requested verification of this incident through the Defense Personnel Records Information Retrieval System (DPRIS).  However, the DRPIS response indicated that only the 1974 command history and the July through August 1974 deck logs for the USS Constellation had been reviewed.  As there is evidence that the incident may have occurred in 1974 or 1975, the Board finds that the AOJ should request a review of the September 1974 to February 1975 deck logs as well as the command history from January to February 1975.  

Fifth, the Veteran stated that during a period of his Reserve duty in 1977, he witnessed a jet crashing into the carrier on which he was aboard and killing one of the pilots.  See April 2009 correspondence; Board Hearing Transcript, pp. 16-17.  He also submitted a buddy statement from E.J. concerning the incident.  The Veteran's period of ACDUTRA service in 1977 should be verified.  Thereafter, another attempt to corroborate the stressor should be undertaken.  

Finally, there is evidence that the Veteran has been treated for PTSD and other mental health disabilities.  The Veteran has not been afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether he suffers from an acquired psychiatric disorder caused by an in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the dates and location of the Veteran's 2-week period of ACDUTRA in 1977, which the Veteran reports began in April on the USS Forrestal.  

2.  Contact the Social Security Administration and request a copy of the records, including medical records that were considered in adjudicating the claim for disability benefits.

3.  Request complete records of assessment and treatment of the Veteran from the Baton Rouge Vet Center.  

4.  Obtain any other relevant VA medical records dating from October 2013 that have not yet been associated with the electronic claims folder.  

Also, the Veteran was treated at a VA inpatient facility in Biloxi, Mississippi in 2013.  See Board Hearing Transcript, p. 22; see also October 2013 VA outpatient treatment records from New Orleans outpatient center.  Those records should also be obtained and associated with the electronic claims folder. 

5.  Take appropriate steps to have the Joint Services Records Research Center (JSRRC) review the deck logs of the USS Constellation for the period of September 1, 1974 to February 28, 1975, in order to verify the Veteran's allegation that a fellow soldier was killed when he was sucked into a jet engine.  Also request review of the command history of the USS Constellation for the period of January to February 1975 for this incident.  

6.  Take appropriate steps to corroborate an incident which reportedly occurred during a 2-week period of ACDUTRA in 1977 (verification of the dates of ACDUTRA was requested in step 1) which involved a jet crashing on the USS Forrestal with a pilot casualty.

7.  Also, attempt to corroborate an incident during basic training at the Orlando, Florida training facility in June or July of 1972 involving a recruit slitting his wrists.

8.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The agency of original jurisdiction should notify the examiner which stressor(s), if any, has been corroborated.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If a PTSD diagnosis is made, the examiner must opine (a) whether any currently diagnosed PTSD can be related to any corroborated stressors reported by the Veteran and (b) whether these stressors are adequate to support a PTSD diagnosis.  The examiner should address all lay and any medical evidence of record.  

With respect to any other acquired psychiatric disorders (including, but not limited to, major depressive disorder, cognitive disorder and an anxiety disorder) currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's service.

A complete rationale must be provided for all opinions.

9.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




